DETAILED ACTION

This office action is in response to application 16/674,008, filed on 11/05/2019.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8, and 15
The claims recite “a target destination” followed by “a destination”. It is unclear if these refer to the same destination. The claims are therefore unclear.
The claims recite “a subgroup of the travel group” followed by “other travel group members”. The scope and definition of “other travel group members” is unclear; 
Regarding claims 7, 14, and 20, the claims recite “wherein each travel group member is randomly assigned a color, wherein green represents no delay, yellow represents a slight delay, and red represents a significant delay.” Examiner notes that it is unclear how the assignment of a color to a vehicle can be random if the color also represents a delay level for each vehicle.
Regarding claims 2-6, 9-13, and 16-19, the claims are rejected due to their dependence upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8-10, 13, 15-6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20200298882), hereinafter Kobayashi, in view of Matthews et al. (US 20160362048), hereinafter Matthews.

	Regarding claim 1, Kobayashi teaches a computer-implemented method for coordinating travel of multiple vehicles traveling to a target destination, the method comprising:
generating a travel group by presenting travel group members with a group code for use in a GPS application being used by each travel group member, wherein the GPS application automatically syncs the travel group members together (see at least Kobayashi P. [0161]: “FIG. 14 mainly illustrates the vehicle platooning method and vehicle group navigation system executed until the cooperative travel is started, and FIG. 15 illustrates the vehicle platooning method for determining adaptability of the vehicle group 300 (vehicle platoon 200) after the cooperative travel is started and the vehicle group navigation system.”; P. [0163]: “The command vehicle A 2 (or the mobile grouped vehicle guidance device 320) collects the information (S21) and performs determination on whether all the grouped vehicles adapt to the corresponding platoon or not (S22).  This corresponds to the determination of the vehicle group adaptability based on the detection result of the second unit.”; P. [0129]: “In the example of FIG. 12, the mobile grouped vehicle guidance device 320 which the driver can carry exists and can execute wireless communication with the control systems 330, 332, and 338 of the respective vehicles (command vehicle A 2, and following vehicles A 12 and Z 28).  Then, the mobile grouped vehicle guidance device 320 guides the cooperative travel of not only the following vehicles A 12 and Z 28 in the vehicle group 300 (vehicle platoon 200), but also the command vehicle A 2.”);
receiving travel group parameters from the travel group members, the synced GPS applications, and a weather application (see at least Kobayashi P. [0062]: “In the present embodiment, as described above, the only vehicle having the parameter values (for example, gross weight and overtaking acceleration and deceleration/braking force, frictional force of the tires, and the like at the time of loading baggage, a person, an animal, and the like) of individual vehicles falling within predetermined ranges is made to join the corresponding vehicle group.”; P. [0088]: “A vehicle group 300 and a vehicle platoon 200 have a feature that "all vehicles constituting them cooperate in traveling".  Then, the command vehicle A 2 or the mobile grouped vehicle guidance device 320 is used as a master (commander) stably integrating and controlling the cooperative travel.  Furthermore, information transmission is performed using wireless communication between the following vehicle A 12 (or following vehicle Z 28) receiving guidance from the master (commander) and the master (command vehicle A 2 or mobile grouped vehicle guidance device 320).”; P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.”; P. [0182]: “Main road environment (weather and the like) information history data 328 are stored in the database 318 managed by the server 310 of the vehicle navigation management company.”);
generating a course of travel for the travel group members to reach a destination wherein each GPS application directs the travel group members along the course of travel (see at least Kobayashi P. [0002]: “Embodiments described herein relate generally to … a guidance machine which guides traveling of a grouped vehicle constituting the vehicle group.”; P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.  At the same time, the position of the own vehicle can be confirmed by the GPS control unit 462.  In the route guide system 460, the route for merging to the target platoon is determined based on the information and the display screen control unit 464 for the driver seat is urged to display the route.”); and
tracking each travel group member according to locations identified by the synced GPS applications (see at least Kobayashi P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.  At the same time, the position of the own vehicle can be confirmed by the GPS control unit 462.  In the route guide system 460, the route for merging to the target platoon is determined based on the information and the display screen control unit 464 for the driver seat is urged to display the route.”).
Kobayashi does not explicitly teach determining that a subgroup of the travel group is no longer traveling within a pre- determined range of other travel group members; calculating an optimized course of travel for the subgroup to reunite with the other travel group members based on real-time traffic data, real-time weather data, and the travel group parameters, wherein the optimized course of travel includes the shortest course for the subgroup to travel to be within the pre-determined range of the other travel group members at a specified time; adjusting the course of travel to include the optimized course for the subgroup and a revised course of travel for the other travel group members; and causing each GPS application to direct the subgroup to travel according to the optimized course of travel and the other travel group members to travel according to the revised course of travel.
In the same field of endeavor, Matthews teaches determining that a subgroup of the travel group is no longer traveling within a pre- determined range of other travel group members (see at least Matthews P. [0092]: “In another example, if the data arriving at the processor from vehicle S indicates that vehicle S has reached a maximum distance threshold for radio transmissions, the logic performed by the processor would be: is vehicle S too far for reliable radio transmission? If no, do nothing, if yes, transmit instructions to all vehicles to slow down or stop to allow vehicle S to catch up to the rest of the convoy so that messages can be reliably transmitted by vehicle S.”);
calculating an optimized course of travel for the subgroup to reunite with the other travel group members based on real-time traffic data, real-time weather data, and the travel group parameters (see at least Matthews P. [0092]: “In another example, if the data arriving at the processor from vehicle S indicates that vehicle S has reached a maximum distance threshold for radio transmissions, the logic performed by the processor would be: is vehicle S too far for reliable radio transmission? If no, do nothing, if yes, transmit instructions to all vehicles to slow down or stop to allow vehicle S to catch up to the rest of the convoy so that messages can be reliably transmitted by vehicle S.” *Examiner notes that it is obvious that the optimized course of travel for a subgroup (which includes a single vehicle per Applicant’s specification) is to continue on course when the rest of a leading group which has exceeded a threshold separation distance slows down or stops to allow the subgroup to catch up.), wherein the optimized course of travel includes the shortest course for the subgroup to travel to be within the pre-determined range of the other travel group members at a specified time (see at least Matthews Fig. 1, single course displayed; P. [0092] as above; *Examiner notes it is obvious that a scenario in which a vehicle has fallen behind a group on a single road as illustrated in Fig. 1 will travel the shortest course by simply continuing on the same road. P. [0074]: “This would allow the trailing vehicle to catch up to the rest of the convoy so that radio contact can be restored in a timely manner.”);
adjusting the course of travel to include the optimized course for the subgroup and a revised course of travel for the other travel group members (see at least Matthews Fig. 1, P. [0092] as above; *Examiner notes that traveling on a single route will inherently result in a subgroup including the optimized course of travel and that slowing or stopping a convoy is exemplary of revising a course of travel.); and
causing each GPS application to direct the subgroup to travel according to the optimized course of travel and the other travel group members to travel according to the revised course of travel (see at least Matthews P. [0074]: “This example illustrates how the self-monitoring system operates to ensure the safety of the convoy and the prevention damage to the ice surface which could be caused by vehicles travelling at excessive speeds, particularly at portage on/off zones.  Another consideration is that if successive vehicles in a convoy are too far apart, radio contact may be lost.  The algorithm of the network device of each vehicle may be programmed to provide instructions to the drivers of all vehicles in the convoy to stop if one or more trailing vehicle drops outside of radio range of one or more leading vehicles.  This would allow the trailing vehicle to catch up to the rest of the convoy so that radio contact can be restored in a timely manner.”; P. [0092]: “In another example, if the data arriving at the processor from vehicle S indicates that vehicle S has reached a maximum distance threshold for radio transmissions, the logic performed by the processor would be: is vehicle S too far for reliable radio transmission? If no, do nothing, if yes, transmit instructions to all vehicles to slow down or stop to allow vehicle S to catch up to the rest of the convoy so that messages can be reliably transmitted by vehicle S.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Kobayashi with the course adjustment and subgroup catch up of Matthews in order to allow a trailing vehicle or subgroup to catch up to the rest of a convoy and allow radio contact to be restored in a timely manner (Matthews P. [0074]).

	Regarding claim 2, Kobayashi teaches the method of claim 1.
	Kobayashi further teaches displaying real-time updated driving instructions to the drivers of the vehicles in the travel groups (see at least Kobayashi P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.  At the same time, the position of the own vehicle can be confirmed by the GPS control unit 462.  In the route guide system 460, the route for merging to the target platoon is determined based on the information and the display screen control unit 464 for the driver seat is urged to display the route.  A semitransparent organic Electro Luminescence (EL) layer is embedded in the windshield of the driver seat to display the merging route generated by the display screen control unit 464 for the driver seat, though not illustrated.” *Examiner notes that real-time instructions are common and well known in route guide systems such as route guide system 460 of Kobayashi.).

Regarding claim 3, Kobayashi teaches the method of claim 1.
Kobayashi does not explicitly teach generating responsive user prompts to the travel group members when the subgroup exceeds a predetermined distance from the other travel group members or subgroups or an arrival time of the subgroup is delayed by a predetermined amount of time.
In the same field of endeavor, Matthews further teaches generating responsive user prompts to the travel group members when the subgroup exceeds a predetermined distance from the other travel group members or subgroups (see at least Matthews P. [0015]: “One aspect of the present invention is a method for maintaining vehicle speeds and distances between vehicles travelling in a convoy along a convoy route, the method comprising the steps of: … d) providing an automated distance alert to the driver of the individual vehicle if the individual vehicle violates a distance limit for a segment of the convoy route with respect to leading and/or trailing vehicles of the fleet of vehicles.”) or an arrival time of the subgroup is delayed by a predetermined amount of time.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Kobayashi with the user prompts of Matthews in order to allow a trailing vehicle or subgroup to catch up to the rest of a convoy and allow radio contact to be restored in a timely manner (Matthews P. [0074]). 

	Regarding claim 6, Kobayashi teaches the method of claim 1.
	Kobayashi further teaches continuously observing deviations from the optimized course; and automatically deciding to re-optimize the travel group's course if a faster route is determined (see at least Kobayashi P. [0185]: “The optimum guidance information of all the vehicles in the platoon (including the command vehicle A 2) is calculated (S125) in the grouped vehicle guidance device (or the command vehicle A 2) before the road surface status changes (a gradient changes or slippery status changes).”; P. [0187]: “When the inter-vehicle distance is much longer than required, a risk that a general vehicle may edge into the vehicle platoon increases.  Therefore, "prevention of squeeze of a general vehicle more than required" is very important for the feedforward control.  Therefore, the information obtained from the outside environment monitoring unit 420 (FIG. 13) of all the vehicles 
in the platoon is monitored sequentially, and "a sign of the squeeze of a general vehicle" is recognized preliminarily (S128).  Then, when the sign is recognized (Yes in S128), the optimum guidance information is calculated again (S125) to reduce the inter-vehicle distance.”; P. [0188]: “The feedforward control can be used for not only appropriate control of the inter-vehicle distance depending on change of the road surface status, but also control of the lane change to avoid an accident on the travel lane.  An effect of avoiding an accident and avoiding a traffic jam can be obtained by using the feedforward control.”).

Regarding claim 8, Kobayashi teaches a computer program product for coordinating travel of multiple vehicles traveling to a target destination, the computer program product comprising:
one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices (see at least Kobayashi P. [0130]: “The cooperative operation between the units in FIG. 12 will be explained while linking to each of the already described steps in FIG. 4.  The user's reservation application S201 is performed by using a portable unit 312 or a computer of home or a workplace (not illustrated).  The server 310 of the vehicle navigation management company is notified of the reservation information via a long-distance communication relay machine 314.”), the stored program instructions comprising:
(see at least Kobayashi P. [0161]: “FIG. 14 mainly illustrates the vehicle platooning method and vehicle group navigation system executed until the cooperative travel is started, and FIG. 15 illustrates the vehicle platooning method for determining adaptability of the vehicle group 300 (vehicle platoon 200) after the cooperative travel is started and the vehicle group navigation system.”; P. [0163]: “The command vehicle A 2 (or the mobile grouped vehicle guidance device 320) collects the information (S21) and performs determination on whether all the grouped vehicles adapt to the corresponding platoon or not (S22).  This corresponds to the determination of the vehicle group adaptability based on the detection result of the second unit.”; P. [0129]: “In the example of FIG. 12, the mobile grouped vehicle guidance device 320 which the driver can carry exists and can execute wireless communication with the control systems 330, 332, and 338 of the respective vehicles (command vehicle A 2, and following vehicles A 12 and Z 28).  Then, the mobile grouped vehicle guidance device 320 guides the cooperative travel of not only the following vehicles A 12 and Z 28 in the vehicle group 300 (vehicle platoon 200), but also the command vehicle A 2.”);
program instructions to receive travel group parameters from the travel group members, the synced GPS applications, and a weather application (see at least Kobayashi P. [0062]: “In the present embodiment, as described above, the only vehicle having the parameter values (for example, gross weight and overtaking acceleration and deceleration/braking force, frictional force of the tires, and the like at the time of loading baggage, a person, an animal, and the like) of individual vehicles falling within predetermined ranges is made to join the corresponding vehicle group.”; P. [0088]: “A vehicle group 300 and a vehicle platoon 200 have a feature that "all vehicles constituting them cooperate in traveling".  Then, the command vehicle A 2 or the mobile grouped vehicle guidance device 320 is used as a master (commander) stably integrating and controlling the cooperative travel.  Furthermore, information transmission is performed using wireless communication between the following vehicle A 12 (or following vehicle Z 28) receiving guidance from the master (commander) and the master (command vehicle A 2 or mobile grouped vehicle guidance device 320).”; P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.”; P. [0182]: “Main road environment (weather and the like) information history data 328 are stored in the database 318 managed by the server 310 of the vehicle navigation management company.”);
program instructions to generate a course of travel for the travel group members to reach a destination wherein each GPS application directs the travel group members along the course of travel (see at least Kobayashi P. [0002]: “Embodiments described herein relate generally to … a guidance machine which guides traveling of a grouped vehicle constituting the vehicle group.”; P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.  At the same time, the position of the own vehicle can be confirmed by the GPS control unit 462.  In the route guide system 460, the route for merging to the target platoon is determined based on the information and the display screen control unit 464 for the driver seat is urged to display the route.”); and
program instructions to track each travel group member according to locations identified by the synced GPS applications (see at least Kobayashi P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.  At the same time, the position of the own vehicle can be confirmed by the GPS control unit 462.  In the route guide system 460, the route for merging to the target platoon is determined based on the information and the display screen control unit 464 for the driver seat is urged to display the route.”).
Kobayashi does not explicitly teach program instructions to determine that a subgroup of the travel group is no longer traveling within a pre-determined range of other travel group members; program instructions to calculate an optimized course of travel for the subgroup to reunite with the other travel group members based on real-time traffic data, real-time weather data, and the travel group parameters, wherein the optimized course of travel includes the shortest course for the subgroup to travel to be within the pre-determined range of the other travel group members at a specified time; program instructions to adjust the course of travel to include the optimized course for the subgroup and a revised course of travel for the other travel group members; and program instructions to cause each GPS application to direct the subgroup to travel according to the optimized course of travel and the other travel group members to travel according to the revised course of travel.
In the same field of endeavor, Matthew teaches program instructions to determine that a subgroup of the travel group is no longer traveling within a pre-determined range of other travel group members (see at least Matthews P. [0092]: “In another example, if the data arriving at the processor from vehicle S indicates that vehicle S has reached a maximum distance threshold for radio transmissions, the logic performed by the processor would be: is vehicle S too far for reliable radio transmission? If no, do nothing, if yes, transmit instructions to all vehicles to slow down or stop to allow vehicle S to catch up to the rest of the convoy so that messages can be reliably transmitted by vehicle S.”);
(see at least Matthews P. [0092]: “In another example, if the data arriving at the processor from vehicle S indicates that vehicle S has reached a maximum distance threshold for radio transmissions, the logic performed by the processor would be: is vehicle S too far for reliable radio transmission? If no, do nothing, if yes, transmit instructions to all vehicles to slow down or stop to allow vehicle S to catch up to the rest of the convoy so that messages can be reliably transmitted by vehicle S.” *Examiner notes that it is obvious that the optimized course of travel for a subgroup (which includes a single vehicle per Applicant’s specification) is to continue on course when the rest of a leading group which has exceeded a threshold separation distance slows down or stops to allow the subgroup to catch up.), wherein the optimized course of travel includes the shortest course for the subgroup to travel to be within the pre-determined range of the other travel group members at a specified time (see at least Matthews Fig. 1, single course displayed; P. [0092] as above; *Examiner notes it is obvious that a scenario in which a vehicle has fallen behind a group on a single road as illustrated in Fig. 1 will travel the shortest course by simply continuing on the same road. P. [0074]: “This would allow the trailing vehicle to catch up to the rest of the convoy so that radio contact can be restored in a timely manner.”);
program instructions to adjust the course of travel to include the optimized course for the subgroup and a revised course of travel for the other travel group members (see at least Matthews Fig. 1, P. [0092] as above; *Examiner notes that traveling on a single route will inherently result in a subgroup including the optimized course of travel and that slowing or stopping a convoy is exemplary of revising a course of travel.); and
program instructions to cause each GPS application to direct the subgroup to travel according to the optimized course of travel and the other travel group members to travel according to the revised (see at least Matthews P. [0074]: “This example illustrates how the self-monitoring system operates to ensure the safety of the convoy and the prevention damage to the ice surface which could be caused by vehicles travelling at excessive speeds, particularly at portage on/off zones.  Another consideration is that if successive vehicles in a convoy are too far apart, radio contact may be lost.  The algorithm of the network device of each vehicle may be programmed to provide instructions to the drivers of all vehicles in the convoy to stop if one or more trailing vehicle drops outside of radio range of one or more leading vehicles.  This would allow the trailing vehicle to catch up to the rest of the convoy so that radio contact can be restored in a timely manner.”; P. [0092]: “In another example, if the data arriving at the processor from vehicle S indicates that vehicle S has reached a maximum distance threshold for radio transmissions, the logic performed by the processor would be: is vehicle S too far for reliable radio transmission? If no, do nothing, if yes, transmit instructions to all vehicles to slow down or stop to allow vehicle S to catch up to the rest of the convoy so that messages can be reliably transmitted by vehicle S.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Kobayashi with the course adjustment and subgroup catch up of Matthews in order to allow a trailing vehicle or subgroup to catch up to the rest of a convoy and allow radio contact to be restored in a timely manner (Matthews P. [0074]).

Regarding claim 9, Kobayashi teaches the product of claim 8.
Kobayashi further teaches program instructions to display real-time updated driving instructions to the drivers of the vehicles in the travel groups (see at least Kobayashi P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.  At the same time, the position of the own vehicle can be confirmed by the GPS control unit 462.  In the route guide system 460, the route for merging to the target platoon is determined based on the information and the display screen control unit 464 for the driver seat is urged to display the route.  A semitransparent organic Electro Luminescence (EL) layer is embedded in the windshield of the driver seat to display the merging route generated by the display screen control unit 464 for the driver seat, though not illustrated.” *Examiner notes that real-time instructions are common and well known in route guide systems such as route guide system 460 of Kobayashi.).

Regarding claim 10, Kobayashi teaches the product of claim 8.
Kobayashi does not explicitly teach program instructions to generate responsive user prompts to the travel group members when the subgroup exceeds a predetermined distance from the other travel group members or subgroups or an arrival time of the subgroup is delayed by a predetermined amount of time.
In the same field of endeavor, Matthews further teaches program instructions to generate responsive user prompts to the travel group members when the subgroup exceeds a predetermined distance from the other travel group members or subgroups or an arrival time of the subgroup is delayed by a predetermined amount of time (see at least Matthews P. [0015]: “One aspect of the present invention is a method for maintaining vehicle speeds and distances between vehicles travelling in a convoy along a convoy route, the method comprising the steps of: … d) providing an automated distance alert to the driver of the individual vehicle if the individual vehicle violates a distance limit for a segment of the convoy route with respect to leading and/or trailing vehicles of the fleet of vehicles.”) or an arrival time of the subgroup is delayed by a predetermined amount of time.
(Matthews P. [0074]).

Regarding claim 13, Kobayashi teaches the product of claim 8.
Kobayashi further teaches program instructions to continuously observe deviations from the optimized course; and program instructions to automatically decide to re-optimize the travel group's course if a faster route is determined (see at least Kobayashi P. [0185]: “The optimum guidance information of all the vehicles in the platoon (including the command vehicle A 2) is calculated (S125) in the grouped vehicle guidance device (or the command vehicle A 2) before the road surface status changes (a gradient changes or slippery status changes).”; P. [0187]: “When the inter-vehicle distance is much longer than required, a risk that a general vehicle may edge into the vehicle platoon increases.  Therefore, "prevention of squeeze of a general vehicle more than required" is very important for the feedforward control.  Therefore, the information obtained from the outside environment monitoring unit 420 (FIG. 13) of all the vehicles in the platoon is monitored sequentially, and "a sign of the squeeze of a general vehicle" is recognized preliminarily (S128).  Then, when the sign is recognized (Yes in S128), the optimum guidance information is calculated again (S125) to reduce the inter-vehicle distance.”; P. [0188]: “The feedforward control can be used for not only appropriate control of the inter-vehicle distance depending on change of the road surface status, but also control of the lane change to avoid an accident on the travel lane.  An effect of avoiding an accident and avoiding a traffic jam can be obtained by using the feedforward control.”).

Regarding claim 15, Kobayashi teaches a computer system for coordinating travel of multiple vehicles traveling to a target destination, the computer system comprising:
one or more computer processors;
one or more computer readable storage devices;
program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors (see at least Kobayashi P. [0130]: “The cooperative operation between the units in FIG. 12 will be explained while linking to each of the already described steps in FIG. 4.  The user's reservation application S201 is performed by using a portable unit 312 or a computer of home or a workplace (not illustrated).  The server 310 of the vehicle navigation management company is notified of the reservation information via a long-distance communication relay machine 314.”), the stored program instructions comprising:
program instructions to generate a travel group by presenting travel group members with a group code for use in a GPS application being used by each travel group member, wherein the GPS application automatically syncs the travel group members together (see at least Kobayashi P. [0161]: “FIG. 14 mainly illustrates the vehicle platooning method and vehicle group navigation system executed until the cooperative travel is started, and FIG. 15 illustrates the vehicle platooning method for determining adaptability of the vehicle group 300 (vehicle platoon 200) after the cooperative travel is started and the vehicle group navigation system.”; P. [0163]: “The command vehicle A 2 (or the mobile grouped vehicle guidance device 320) collects the information (S21) and performs determination on whether all the grouped vehicles adapt to the corresponding platoon or not (S22).  This corresponds to the determination of the vehicle group adaptability based on the detection result of the second unit.”; P. [0129]: “In the example of FIG. 12, the mobile grouped vehicle guidance device 320 which the driver can carry exists and can execute wireless communication with the control systems 330, 332, and 338 of the respective vehicles (command vehicle A 2, and following vehicles A 12 and Z 28).  Then, the mobile grouped vehicle guidance device 320 guides the cooperative travel of not only the following vehicles A 12 and Z 28 in the vehicle group 300 (vehicle platoon 200), but also the command vehicle A 2.”);
program instructions to receive travel group parameters from the travel group members, the synced GPS applications, and a weather application (see at least Kobayashi P. [0062]: “In the present embodiment, as described above, the only vehicle having the parameter values (for example, gross weight and overtaking acceleration and deceleration/braking force, frictional force of the tires, and the like at the time of loading baggage, a person, an animal, and the like) of individual vehicles falling within predetermined ranges is made to join the corresponding vehicle group.”; P. [0088]: “A vehicle group 300 and a vehicle platoon 200 have a feature that "all vehicles constituting them cooperate in traveling".  Then, the command vehicle A 2 or the mobile grouped vehicle guidance device 320 is used as a master (commander) stably integrating and controlling the cooperative travel.  Furthermore, information transmission is performed using wireless communication between the following vehicle A 12 (or following vehicle Z 28) receiving guidance from the master (commander) and the master (command vehicle A 2 or mobile grouped vehicle guidance device 320).”; P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.”; P. [0182]: “Main road environment (weather and the like) information history data 328 are stored in the database 318 managed by the server 310 of the vehicle navigation management company.”);
program instructions to generate a course of travel for the travel group members to reach a destination wherein each GPS application directs the travel group members along the course of travel (see at least Kobayashi P. [0002]: “Embodiments described herein relate generally to … a guidance machine which guides traveling of a grouped vehicle constituting the vehicle group.”; P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.  At the same time, the position of the own vehicle can be confirmed by the GPS control unit 462.  In the route guide system 460, the route for merging to the target platoon is determined based on the information and the display screen control unit 464 for the driver seat is urged to display the route.”);
program instructions to track each travel group member according to locations identified by the synced GPS applications (see at least Kobayashi P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.  At the same time, the position of the own vehicle can be confirmed by the GPS control unit 462.  In the route guide system 460, the route for merging to the target platoon is determined based on the information and the display screen control unit 464 for the driver seat is urged to display the route.”).
Kobayashi does not explicitly teach program instructions to determine that a subgroup of the travel group is no longer traveling within a pre-determined range of other travel group members; program instructions to calculate an optimized course of travel for the subgroup to reunite with the other travel group members based on real-time traffic data, real-time weather data, and the travel group parameters, wherein the optimized course of travel includes the shortest course for the subgroup to travel to be within the pre-determined range of the other travel group members at a specified time; program instructions to adjust the course of travel to include the optimized course for the subgroup and 
In the same field of endeavor, Matthew teaches program instructions to determine that a subgroup of the travel group is no longer traveling within a pre-determined range of other travel group members (see at least Matthews P. [0092]: “In another example, if the data arriving at the processor from vehicle S indicates that vehicle S has reached a maximum distance threshold for radio transmissions, the logic performed by the processor would be: is vehicle S too far for reliable radio transmission? If no, do nothing, if yes, transmit instructions to all vehicles to slow down or stop to allow vehicle S to catch up to the rest of the convoy so that messages can be reliably transmitted by vehicle S.”);
program instructions to calculate an optimized course of travel for the subgroup to reunite with the other travel group members based on real-time traffic data, real-time weather data, and the travel group parameters (see at least Matthews P. [0092]: “In another example, if the data arriving at the processor from vehicle S indicates that vehicle S has reached a maximum distance threshold for radio transmissions, the logic performed by the processor would be: is vehicle S too far for reliable radio transmission? If no, do nothing, if yes, transmit instructions to all vehicles to slow down or stop to allow vehicle S to catch up to the rest of the convoy so that messages can be reliably transmitted by vehicle S.” *Examiner notes that it is obvious that the optimized course of travel for a subgroup (which includes a single vehicle per Applicant’s specification) is to continue on course when the rest of a leading group which has exceeded a threshold separation distance slows down or stops to allow the subgroup to catch up.), wherein the optimized course of travel includes the shortest course for the subgroup to travel to be within the pre-determined range of the other travel group members at a specified time (see at least Matthews Fig. 1, single course displayed; P. [0092] as above; *Examiner notes it is obvious that a scenario in which a vehicle has fallen behind a group on a single road as illustrated in Fig. 1 will travel the shortest course by simply continuing on the same road. P. [0074]: “This would allow the trailing vehicle to catch up to the rest of the convoy so that radio contact can be restored in a timely manner.”);
program instructions to adjust the course of travel to include the optimized course for the subgroup and a revised course of travel for the other travel group members (see at least Matthews Fig. 1, P. [0092] as above; *Examiner notes that traveling on a single route will inherently result in a subgroup including the optimized course of travel and that slowing or stopping a convoy is exemplary of revising a course of travel.); and
program instructions to cause each GPS application to direct the subgroup to travel according to the optimized course of travel and the other travel group members to travel according to the revised course of travel (see at least Matthews P. [0074]: “This example illustrates how the self-monitoring system operates to ensure the safety of the convoy and the prevention damage to the ice surface which could be caused by vehicles travelling at excessive speeds, particularly at portage on/off zones.  Another consideration is that if successive vehicles in a convoy are too far apart, radio contact may be lost.  The algorithm of the network device of each vehicle may be programmed to provide instructions to the drivers of all vehicles in the convoy to stop if one or more trailing vehicle drops outside of radio range of one or more leading vehicles.  This would allow the trailing vehicle to catch up to the rest of the convoy so that radio contact can be restored in a timely manner.”; P. [0092]: “In another example, if the data arriving at the processor from vehicle S indicates that vehicle S has reached a maximum distance threshold for radio transmissions, the logic performed by the processor would be: is vehicle S too far for reliable radio transmission? If no, do nothing, if yes, transmit instructions to all vehicles to slow down or stop to allow vehicle S to catch up to the rest of the convoy so that messages can be reliably transmitted by vehicle S.”).
(Matthews P. [0074]).

Regarding claim 16, Kobayashi teaches the system of claim 15.
Kobayashi does not explicitly teach program instructions to generate responsive user prompts to the travel group members when the subgroup exceeds a predetermined distance from the other travel group members or subgroups or an arrival time of the subgroup is delayed by a predetermined amount of time.
In the same field of endeavor, Matthews further teaches program instructions to generate responsive user prompts to the travel group members when the subgroup exceeds a predetermined distance from the other travel group members or subgroups or an arrival time of the subgroup is delayed by a predetermined amount of time (see at least Matthews P. [0015]: “One aspect of the present invention is a method for maintaining vehicle speeds and distances between vehicles travelling in a convoy along a convoy route, the method comprising the steps of: … d) providing an automated distance alert to the driver of the individual vehicle if the individual vehicle violates a distance limit for a segment of the convoy route with respect to leading and/or trailing vehicles of the fleet of vehicles.”) or an arrival time of the subgroup is delayed by a predetermined amount of time.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Kobayashi with the user prompts of Matthews in order to allow a trailing vehicle or subgroup to catch up to the rest of a convoy and allow radio contact to be restored in a timely manner (Matthews P. [0074]).

Regarding claim 19, Kobayashi teaches the system of claim 15.
Kobayashi further teaches program instructions to continuously observe deviations from the optimized course; and program instructions to automatically decide to re-optimize the travel group's course if a faster route is determined (see at least Kobayashi P. [0185]: “The optimum guidance information of all the vehicles in the platoon (including the command vehicle A 2) is calculated (S125) in the grouped vehicle guidance device (or the command vehicle A 2) before the road surface status changes (a gradient changes or slippery status changes).”; P. [0187]: “When the inter-vehicle distance is much longer than required, a risk that a general vehicle may edge into the vehicle platoon increases.  Therefore, "prevention of squeeze of a general vehicle more than required" is very important for the feedforward control.  Therefore, the information obtained from the outside environment monitoring unit 420 (FIG. 13) of all the vehicles in the platoon is monitored sequentially, and "a sign of the squeeze of a general vehicle" is recognized preliminarily (S128).  Then, when the sign is recognized (Yes in S128), the optimum guidance information is calculated again (S125) to reduce the inter-vehicle distance.”; P. [0188]: “The feedforward control can be used for not only appropriate control of the inter-vehicle distance depending on change of the road surface status, but also control of the lane change to avoid an accident on the travel lane.  An effect of avoiding an accident and avoiding a traffic jam can be obtained by using the feedforward control.”).

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20200298882), hereinafter Kobayashi, in view of Matthews et al. (US 20160362048), hereinafter Matthews, and Stenneth et al. (US 20170293296), hereinafter Stenneth.

	Regarding claim 4, Kobayashi teaches the method of claim 1.
(see at least Kobayashi Fig. 1, lead vehicle #2 *Examiner notes that it is obvious that a vehicle in the lead of a convoy is inherently closes to the target destination by virtue of being at the front of the convoy.). 
	The combination of Kobayashi and Matthews does not explicitly teach dynamically changing a travel group leader based on a location of the vehicles in the travel group.
In the same field of endeavor, Stenneth teaches dynamically changing a travel group leader based on a location of the vehicles in the travel group (see at least Stenneth P. [0036]: “A drafting preference that may be included in broadcast trip information or associated with a profile of a particular vehicle or driver may include sole leader, rotating leader, or follower, for example.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Kobayashi with the rotating leader of Stenneth in order to share efficiency gains from platooning throughout the platoon of vehicles (Stenneth P. [0037]).

Regarding claim 11, Kobayashi teaches the product of claim 8.
Kobayashi further teaches wherein the leader is the vehicle that is the closest to the target destination (see at least Kobayashi Fig. 1, lead vehicle #2 *Examiner notes that it is obvious that a vehicle in the lead of a convoy is inherently closes to the target destination by virtue of being at the front of the convoy.).
The combination of Kobayashi and Matthews does not explicitly teach program instructions to dynamically change a travel group leader based on a location of the vehicles in the travel group.
In the same field of endeavor, Stenneth teaches program instructions to dynamically change a travel group leader based on a location of the vehicles in the travel group (see at least Stenneth P. [0036]: “A drafting preference that may be included in broadcast trip information or associated with a profile of a particular vehicle or driver may include sole leader, rotating leader, or follower, for example.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Kobayashi with the rotating leader of Stenneth in order to share efficiency gains from platooning throughout the platoon of vehicles (Stenneth P. [0037]).

Regarding claim 17, Kobayashi teaches the system of claim 15.
Kobayashi further teaches wherein the leader is the vehicle that is the closest to the target destination (see at least Kobayashi Fig. 1, lead vehicle #2 *Examiner notes that it is obvious that a vehicle in the lead of a convoy is inherently closes to the target destination by virtue of being at the front of the convoy.).
The combination of Kobayashi and Matthews does not explicitly teach program instructions to dynamically change a travel group leader based on a location of the vehicles in the travel group.
In the same field of endeavor, Stenneth teaches program instructions to dynamically change a travel group leader based on a location of the vehicles in the travel group (see at least Stenneth P. [0036]: “A drafting preference that may be included in broadcast trip information or associated with a profile of a particular vehicle or driver may include sole leader, rotating leader, or follower, for example.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of Kobayashi with the rotating leader of Stenneth in order to share efficiency gains from platooning throughout the platoon of vehicles (Stenneth P. [0037]).

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20200298882), hereinafter Kobayashi, in view of Matthews et al. (US 20160362048), hereinafter Matthews, and Loo et al. (US 9141112), hereinafter Loo.

Regarding claim 5, Kobayashi teaches the method of claim 1.
	The combination of Kobayashi and Matthews does not explicitly teach selecting a travel group leader by issuing a vote between the travel group members, wherein selecting the travel group leader comprises: generating a responsive questionnaire prompt to each member of the travel group that asks each member to select a leader, wherein the member that receives the most votes is named the travel group leader.
	In the same field of endeavor Loo teaches selecting a travel group leader by issuing a vote between the travel group members, wherein selecting the travel group leader comprises: generating a responsive questionnaire prompt to each member of the travel group that asks each member to select a leader, wherein the member that receives the most votes is named the travel group leader (see at least Loo Col. 4, lines 51-60: “Using the input device 115, system administrators may update various aspects of the caravan management program, such as rules for generating a route, selecting a leader of the caravan, and determining whether to modify the route, described in further detail below.  On some computing devices 100, the input device 115 may be operated by users to interact with the caravan management program, including providing user information and/or preferences, voting for a leader, entering information for generating or modifying a route, etc., as described in further detail below.  Meanwhile, the display device 117 may assist the system administrators and users to confirm/appreciate their inputs.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of selecting a leader by voting as taught by Loo in the 

Regarding claim 12, Kobayashi teaches the product of claim 8.
The combination of Kobayashi and Matthews does not explicitly teach program instructions to select a travel group leader by issuing a vote between the travel group members, wherein selecting the travel group leader comprises: program instructions to generate a responsive questionnaire prompt to each member of the travel group that asks each member to select a leader, wherein the member that receives the most votes is named the travel group leader.
In the same field of endeavor, Loo teaches program instructions to select a travel group leader by issuing a vote between the travel group members, wherein selecting the travel group leader comprises: program instructions to generate a responsive questionnaire prompt to each member of the travel group that asks each member to select a leader, wherein the member that receives the most votes is named the travel group leader (see at least Loo Col. 4, lines 51-60: “Using the input device 115, system administrators may update various aspects of the caravan management program, such as rules for generating a route, selecting a leader of the caravan, and determining whether to modify the route, described in further detail below.  On some computing devices 100, the input device 115 may be operated by users to interact with the caravan management program, including providing user information and/or preferences, voting for a leader, entering information for generating or modifying a route, etc., as described in further detail below.  Meanwhile, the display device 117 may assist the system administrators and users to confirm/appreciate their inputs.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of selecting a leader by voting as taught by Loo in the 

Regarding claim 18, Kobayashi teaches the system of claim 15.
The combination of Kobayashi and Matthews does not explicitly teach program instructions to select a travel group leader by issuing a vote between the travel group members, wherein selecting the travel group leader comprises: program instructions to generate a responsive questionnaire prompt to each member of the travel group that asks each member to select a leader, wherein the member that receives the most votes is named the travel group leader.
In the same field of endeavor, Loo teaches program instructions to select a travel group leader by issuing a vote between the travel group members, wherein selecting the travel group leader comprises: program instructions to generate a responsive questionnaire prompt to each member of the travel group that asks each member to select a leader, wherein the member that receives the most votes is named the travel group leader (see at least Loo Col. 4, lines 51-60: “Using the input device 115, system administrators may update various aspects of the caravan management program, such as rules for generating a route, selecting a leader of the caravan, and determining whether to modify the route, described in further detail below.  On some computing devices 100, the input device 115 may be operated by users to interact with the caravan management program, including providing user information and/or preferences, voting for a leader, entering information for generating or modifying a route, etc., as described in further detail below.  Meanwhile, the display device 117 may assist the system administrators and users to confirm/appreciate their inputs.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of selecting a leader by voting as taught by Loo in the 

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20200298882), hereinafter Kobayashi, in view of Matthews et al. (US 20160362048), hereinafter Matthews, and Joyson et al. (US 20180018882), hereinafter Joyson.

Regarding claim 7, Kobayashi teaches the method of claim 1.
Kobayashi further teaches sharing the location of a travel group member's location with other travel group members (see at least Kobayashi P. [0227]: “The real-time navigation condition data of each vehicle group 366 is composed of location management data of each vehicle in vehicle group 367, scheduled arrival time data of each vehicle platoon 368, extraction data 369 of a vehicle platoon that delays arriving on a scheduled time corresponding to warning data, other warning information 370, and the like.”);
displaying the travel group member's location on the other travel group members navigation system in real-time (see at least Kobayashi P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.”),
The combination of Kobayashi and Matthews does not explicitly teach wherein each travel group member is randomly assigned a color, wherein green represents no delay, yellow represents a slight delay, and red represents a significant delay.
(see at least Joyson P. [0040]: “For example, the delay meter may use color coding to indicate potential delay.  For instance, red may indicate a high potential for delay, yellow may indicate a minor to moderate potential for delay, and green may indicate a low potential for delay.” *Examiner interprets the delay-based coloring to be a design decision.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of coloring vehicles red yellow and green based on delay as taught by Joyson in the method of Kobayashi in order to indicate if a vehicle is delayed and how delayed it is with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 14, Kobayashi teaches the product of claim 8.
Kobayashi further teaches program instructions to share the location of a travel group member's location with other travel group members (see at least Kobayashi P. [0227]: “The real-time navigation condition data of each vehicle group 366 is composed of location management data of each vehicle in vehicle group 367, scheduled arrival time data of each vehicle platoon 368, extraction data 369 of a vehicle platoon that delays arriving on a scheduled time corresponding to warning data, other warning information 370, and the like.”); and
program instructions to display the travel group member's location on the other travel group members navigation system in real-time (see at least Kobayashi P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.”).
The combination of Kobayashi and Matthews does not explicitly teach wherein each travel group member is randomly assigned a color, wherein green represents no delay, yellow represents a slight delay, and red represents a significant delay.
In the same field of endeavor, Joyson teaches wherein each travel group member is randomly assigned a color, wherein green represents no delay, yellow represents a slight delay, and red represents a significant delay (see at least Joyson P. [0040]: “For example, the delay meter may use color coding to indicate potential delay.  For instance, red may indicate a high potential for delay, yellow may indicate a minor to moderate potential for delay, and green may indicate a low potential for delay.” *Examiner interprets the delay-based coloring to be a design decision.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of coloring vehicles red yellow and green based on delay as taught by Joyson in the method of Kobayashi in order to indicate if a vehicle is delayed and how delayed it is with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 20, Kobayashi teaches the system of claim 15.
Kobayashi further teaches program instructions to share the location of a travel group member's location with other travel group members (see at least Kobayashi P. [0227]: “The real-time navigation condition data of each vehicle group 366 is composed of location management data of each vehicle in vehicle group 367, scheduled arrival time data of each vehicle platoon 368, extraction data 369 of a vehicle platoon that delays arriving on a scheduled time corresponding to warning data, other warning information 370, and the like.”); and
(see at least Kobayashi P. [0141]: “A GPS control unit 462 and a display screen control unit 464 for a driver seat are installed in a route guide system 460.  In particular, when traveling on the other route 204 before merging to the vehicle group 300, current position information of the merging platoon is temporarily sent from the server 310 of the vehicle navigation management company via the communication control unit 470.”).
The combination of Kobayashi and Matthews does not explicitly teach wherein each travel group member is randomly assigned a color, wherein green represents no delay, yellow represents a slight delay, and red represents a significant delay.
In the same field of endeavor, Joyson teaches wherein each travel group member is randomly assigned a color, wherein green represents no delay, yellow represents a slight delay, and red represents a significant delay (see at least Joyson P. [0040]: “For example, the delay meter may use color coding to indicate potential delay.  For instance, red may indicate a high potential for delay, yellow may indicate a minor to moderate potential for delay, and green may indicate a low potential for delay.” *Examiner interprets the delay-based coloring to be a design decision.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of coloring vehicles red yellow and green based on delay as taught by Joyson in the method of Kobayashi in order to indicate if a vehicle is delayed and how delayed it is with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                         
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662